OFFICE   OF   THE       ATTORNEY              GENERAL      OF   TEXAS
                                           AUSTIN




Texas State Parks Board
Austin, Texas

Gentlemen:




                                                              roperty to reach
                                   ,r--.          orlaunch    boats on such
                               /           '\.
                           /                 '1.. waters.‘.
             This i
requesting    the o
questions:
                       ,                  '.,,
               ,!n    the Texas State Parks Board legally
                e a f,ee fcrboab~~btorage      on the waters of
                $@>u+~ Christi        I/'
         ,I        '    ,,?,     .,-.A
       !    i "If th'e above question is answered in the
       '~negativa cana fee be charged by the Texas State
         Parks Board to those entering upon park property
         to :.aunch boatsor     reach same after they have
         been iallnched on the waters of Lake Corpus
         Christi?"
             In State Y. B~Mo~                      (CCA 1937),    111 S' W. (26)          347,
writ   refused,  the court said:
             "The State park board is not an independent
       corporation   or institution      operated for financial
       gain, but is an agency of the state authorized          to
       and charged with the responsibility        of acquiring
       and naintaining    a system of public parks for the
       benefit   of the people generally,      for the benevolent
       purpose of promoting the health,        happiness,  and gen-
       eral welfare    of its citizens."


                                                                           __   __ _ ___ ^_ __   _
Texas State   Parks Board,   page 2


          Being an agenoy of the State the authority      of the
board 18 oiroumscribed  by the statutes  of its creation.    Acme
Refining Co.  vs. State (CCA 1935),  86 S. W.  (2d) SO?.
             We have oarerully  examined the provisions     of Title
103 or the Revired Civil Statute8      of Texa6, 1926, relating
to the powera and duties of the State Parks Board and the
acquieition,    conduot and control  of State Parks by that
agency, but we have been unable to discover       that the Board
has been given authorization     by the Legislature    to charge a
fee or fees for any purpose.      True, it has been authorized
to grant concessions     and to meke conoession   contracts    (Artiole
607Oa, Vernon’s Annotated Civil Statutes)       but it has not been
authorized    to charge fees for boating privileges     on lakes
within or adjacent to State parks.
           You are therefore respectfully   advised and it is the
opinion of this department that the Texas State Parks Board is
without authority  to charge fees for the storage of boats upon
the waters of Lake Corpus Christi;    nor may it charge fees to
those entering park lands for the purpose of reaching or launch-
ing boats.

                                           Yours very truly
                                      ATTORNEYGFJTERAL
                                                     OF TEXAS


                                      BY
                                               James’:’      Smullen
                                                          issiatant

JES:RS


APPROVEDJUL 9, 1940
                                              Approved
/a/ Glenn R. Lewis                            Opinion Committee
ACTING ATTORNEYGENE-MLOF TEXAS                By B.W.B., Chairman